DETAILED ACTION
This office action is in response to application filed on July 2, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language “determining a plurality of potential well trajectories, each trajectory characterizing an extension of the well from a well origin position, each trajectory including a plurality of well segments” should read “determining a plurality of potential well trajectories, each potential well trajectory characterizing an extension of a well from a well origin position, each potential well trajectory including a plurality of well segments” to provide proper antecedence basis.
Claim language “providing a final well trajectory based on the evaluated production contribution of the potential well trajectories” should read “providing a final well trajectory based on the evaluated production contributions of the plurality of potential well trajectories” to provide clarity.


Claim 3 is objected to because of the following informalities:  
Claim language “Youngs modulus” should read “Young’s modulus” to correct misspelling.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein determining the plurality of potential well trajectories includes, for each potential well trajectory, determining the plurality of well segments, each well segment characterizing an extension of the well from a segment start position in a random[[,]] or pseudorandom.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein determining the plurality of potential well trajectories includes, for each potential well trajectory, determining the plurality of well segments, each well segment characterizing an extension of the well from a segment start position, the extension in a direction based on an objective function evaluated for a respective position of the well segment and using the reservoir properties” to provide proper antecedence basis.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language “The method of claim 1, wherein the production contributions of each potential well trajectory are characterized by …” should read “The method of claim 1, wherein the production contributions of the plurality of potential well trajectories are characterized by …” to provide proper antecedence basis while clarifying the recited language.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein constraints are characterized by one or more interval ranges to account for uncertainty in the reservoir  properties” to provide proper antecedence basis while clarifying the recited language.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
Claim language “determining a plurality of potential well trajectories, each trajectory characterizing an extension of the well from a well origin position, each trajectory including a plurality of well segments” should read “determining a plurality of potential well trajectories, each potential well trajectory characterizing an extension of a well from a well origin position, each potential well
Claim language “providing a final well trajectory based on the evaluated production contribution of the potential well trajectories” should read “providing a final well trajectory based on the evaluated production contributions of the plurality of potential well trajectories” to provide clarity.
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  
Claim language “Youngs modulus” should read “Young’s modulus” to correct misspelling.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  
Claim language should read “The system of claim 12, wherein determining the plurality of potential well trajectories includes, for each potential well trajectory, determining the plurality of well segments, each well segment characterizing an extension of the well from a segment start position in a random[[,]] or pseudorandom.
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  
Claim language should read “The system of claim 12, wherein determining the plurality of potential well trajectories includes, for each potential well trajectory, determining the plurality of well segments, each well segment characterizing an extension of the well well segment and using the reservoir properties” to provide proper antecedence basis.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
Claim language “The system of claim 12, wherein the production contributions of each potential well trajectory are characterized by …” should read “The system of claim 12, wherein the production contributions of the plurality of potential well trajectories are characterized by …” to provide proper antecedence basis while clarifying the recited language.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  
Claim language “determining a plurality of potential well trajectories, each trajectory characterizing an extension of the well from a well origin position, each trajectory including a plurality of well segments” should read “determining a plurality of potential well trajectories, each potential well trajectory characterizing an extension of a well from a well origin position, each potential well trajectory including a plurality of well segments” to provide proper antecedence basis.
Claim language “evaluating, using the reservoir properties, production contribution of each potential well trajectory” should read “evaluating, using the reservoir properties, a 
Claim language “providing a final well trajectory based on the evaluated production contribution of the potential well trajectories” should read “providing a final well trajectory based on the evaluated production contributions of the plurality of potential well trajectories” to provide clarity.
Appropriate correction is required.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., providing a final well trajectory based on the evaluated production contribution of the potential well trajectories), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 12 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 20 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., providing a final well trajectory based on the evaluated production contribution of the potential well trajectories), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-11 and 13-19, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 7-12, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Holl (US 20110153300 A1), hereinafter ‘Holl’.
Regarding claim 1. 
Holl discloses:
A method (Fig. 2, [0013]: a method used for planning a drilling operation is presented) comprising: 
receiving reservoir properties (Fig. 2, item 202, [0051]: data models and properties are used to create a 3D shared earth model, these data being calculated or derived and stored (see [0036]-[0037], [0075]), which implies that these data is being received from another performed process (see also claim 11 – geologic input data));
determining a plurality of potential well trajectories (Fig. 2, item 210, [0056]: a set of well trajectories is generated), each trajectory characterizing an extension of the well from a well origin position (Fig. 1; Fig. 4, [0065]: different well path options are being displayed, with each trajectory having a well origin position), each trajectory including a plurality of well segments (Fig. 5a, [0070]: a well trajectory having multiple segments is displayed);
evaluating, using the reservoir properties, a production contribution of each potential well trajectory (Fig. 2, item 212, [0058]-[0059]: generated well trajectories are evaluated for different constraints using the 3D earth model data, which includes the data models and properties; the constraints resulting in the highest productivity); and 
providing a final well trajectory based on the evaluated production contribution of the potential well trajectories (Fig. 1, [0033]: a well trajectory developed using the method is presented).  

Regarding claim 3.
Holl discloses all the features of claim 1 as described above.
Holl further discloses:
the reservoir properties include density, pore pressure, fracture gradient, stresses, saturations, Young’s modulus, Poisson’s ratio, brittleness index, wellbore stability, porosity, permeability, hydrocarbon content, lithology, faults, and/or clay content ([0037], [0051]: the data model and properties include pore pressure, fracture gradient, lithology, stress orientation and magnitude, porosity, permeability, fluid saturation, etc.; evaluation of well trajectories is also based on faults (see [0036]) and well stability (see [0013] )).  

Regarding claim 7. 
Holl discloses all the features of claim 1 as described above.
Holl further discloses:
determining the plurality of potential well trajectories includes, for each trajectory, determining the plurality of well segments, each well segment characterizing an extension of the well from a segment start position, the extension in a direction based on an objective function evaluated for a respective position of the segment and using the reservoir properties ” ([0053]-[0055]: targeted segments defining potential well trajectory information (see [0040]) are generated based on property model data using the 3D earth model (see [0035]) in order to maximize the output of hydrocarbons resources (see [0058])).  

Regarding claim 8. 
Holl discloses all the features of claim 1 as described above.
Holl further discloses:
the production contributions of each potential well trajectory are characterized by: 
porosity value; permeability value; total organic content value; saturation value; a product of permeability value and total organic content; a product of permeability and saturation of mobile total organic content; a fracability index derived from rock the data model and properties include porosity, permeability, fluid saturation, etc.; evaluation of well trajectories is also based on well stability (see [0013] )).  

Regarding claim 9. 
Holl discloses all the features of claim 1 as described above.
Holl further discloses:
the providing includes transmitting, storing, and/or displaying (Fig. 1, [0033], [0077]: displaying or storing results is provided by the system).  

Regarding claim 10.
Holl discloses all the features of claim 1 as described above.
Holl further discloses:
at least one of the receiving, the determining, the evaluating and the providing is performed by at least one data processor (Fig. 6, item 630 – “system computer”) forming part of at least one computing system (Fig. 6, item 600 – “computer network”, [0075]: the system employed to implement the method comprises a system computer (processor)).  

Regarding claim 11. 
Holl discloses all the features of claim 1 as described above.
Holl further discloses:
targeted segments are analyzed based on constraints and using uncertainty analysis).  

Regarding claim 12.
Holl discloses:
A system (Fig. 6, item 600 – “computer network”) comprising: 
at least one data processor (Fig. 6, item 630 – “system computer”); and 
memory (Fig. 6, item 633 – “program storage”) storing instructions ([0075]: computer network includes a system computer and memory that stores program instructions) configured to cause the at least one data processor to perform operations comprising: 
receiving reservoir properties (Fig. 2, item 202, [0051]: data models and properties are used to create a 3D shared earth model, these data being calculated or derived and stored (see [0036]-[0037], [0075]), which implies that these data is being received from another performed process (see also claim 11 – geologic input data)); 
determining a plurality of potential well trajectories (Fig. 2, item 210, [0056]: a set of well trajectories is generated), each trajectory characterizing an extension of the well from a well origin position (Fig. 1; Fig. 4, [0065]: different well path options are being displayed, with each trajectory having a well origin position), each trajectory including a plurality of well segments (Fig. 5a, [0070]: a well trajectory having multiple segments is displayed); 
generated well trajectories are evaluated for different constraints using the 3D earth model data, which includes the data models and properties; the constraints resulting in the highest productivity); and 
providing a final well trajectory based on the evaluated production contribution of the potential well trajectories (Fig. 1, [0033]: a well trajectory developed using the method is presented).  

Regarding claim 14. 
Holl discloses all the features of claim 12 as described above.
Holl further discloses:
the reservoir properties include density, pore pressure, fracture gradient, stresses, saturations, Young’s modulus, Poisson’s ratio, brittleness index, wellbore stability, porosity, permeability, hydrocarbon content, lithology, faults, and/or clay content ([0037], [0051]: the data model and properties include pore pressure, fracture gradient, lithology, stress orientation and magnitude, porosity, permeability, fluid saturation, etc.; evaluation of well trajectories is also based on faults (see [0036]) and well stability (see [0013] )).  

Regarding claim 18. 
Holl discloses all the features of claim 12 as described above.
Holl further discloses:
targeted segments defining potential well trajectory information (see [0040]) are generated based on property model data using the 3D earth model (see [0035]) in order to maximize the output of hydrocarbons resources (see [0058])).  

Regarding claim 19. 
Holl discloses all the features of claim 12 as described above.
Holl further discloses:
the production contributions of each potential well trajectory are characterized by: 
porosity value; permeability value; total organic content value; saturation value; a product of permeability value and total organic content; a product of permeability and saturation of mobile total organic content; a fracability index derived from rock mechanical properties and stresses; a brittleness index; well stability; and/or a mathematical combination of such values ([0037], [0051]: the data model and properties include porosity, permeability, fluid saturation, etc.; evaluation of well trajectories is also based on well stability (see [0013] )).  

Regarding claim 20. 
Holl discloses:
computer network includes a system computer and memory that stores program instructions), cause the at least one data processor to implement operations comprising: 
receiving reservoir properties (Fig. 2, item 202, [0051]: data models and properties are used to create a 3D shared earth model, these data being calculated or derived and stored (see [0036]-[0037], [0075]), which implies that these data is being received from another performed process (see also claim 11 – geologic input data)); 
determining a plurality of potential well trajectories (Fig. 2, item 210, [0056]: a set of well trajectories is generated), each trajectory characterizing an extension of the well from a well origin position (Fig. 1; Fig. 4, [0065]: different well path options are being displayed, with each trajectory having a well origin position), each trajectory including a plurality of well segments (Fig. 5a, [0070]: a well trajectory having multiple segments is displayed); 
evaluating, using the reservoir properties, production contribution of each potential well trajectory (Fig. 2, item 212, [0058]-[0059]: generated well trajectories are evaluated for different constraints using the 3D earth model data, which includes the data models and properties; the constraints resulting in the highest productivity); and 
providing a final well trajectory based on the evaluated production contribution of the potential well trajectories (Fig. 1, [0033]: a well trajectory developed using the method is presented).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4-6, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holl.
Regarding claim 2. 
Holl discloses all the features of claim 1 as described above.
Holl does not explicitly teaches:
drilling, using well drilling machinery, the well and according to the final well trajectory.  

	However, Holl further teaches:
“Another exemplary embodiment of the present invention comprises performing a drilling operation according to the optimum well trajectory” ([0014]: the optimum well trajectory is used to perform a drilling operation (see also [0030] and claim 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holl to drill, using well drilling machinery, the well according to the final well trajectory, in order to deliver actual implementation of the analysis for confirming results.

Regarding claim 4. 
Holl discloses all the features of claim 1 as described above.
Holl does not explicitly teaches:
determining the plurality of potential well trajectories includes, for each trajectory, determining the plurality of well segments, each well segment characterizing an extension of the well from a segment start position in a random, pseudorandom, or a direction determined based on a computed gradient.  

	However, Holl further teaches:
“After the targeted regions are defined, one or more targeted segments within each targeted region are identified, as shown at block 206. The targeted segments may be defined based on methods and constraints that indicate the expected presence of hydrocarbons. The targeted segments may be defined manually by the user based on methods and constraints designed by the user. The methods and constraints desirably relate to maximizing the output of hydrocarbon resources from each of the targeted segments … The application agents may be adapted to determine conditions such as incidence angle in and out of the targeted regions or to determine potential targeted segments within the targeted regions. In addition, an exemplary application agent may be adapted to obtain property model data such as pore pressure, fracture gradient, temperature, lithology (sand/shale), and stress orientation and magnitude, to name just a few examples” ([0053]-[0055]: targeted segments defining potential well trajectory information (analogous to direction, see [0040]) are generated based on property model data using the 3D earth model (analogous to pseudorandom process, see [0035]) in order to maximize the output of hydrocarbons resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the plurality of potential well trajectories including, for each trajectory, determining the plurality of well segments, each well segment characterizing an extension of the well from a segment start position in a random or pseudorandom direction determined based on a computed gradient, in order to assess the potential trajectory segments for taking appropriate decisions about the final trajectory.

Regarding claim 5. 
Holl discloses all the features of claim 4 as described above.
Holl does not explicitly teaches:
the random or pseudorandom direction is determined subject to well constraints.  

	However, Holl further teaches:
“As set forth above, application agents may perform a variety of functions, including analyzing the placement and orientation of the targeted segment versus the reservoir or other rock properties of the targeted region, analyzing the targeted segment versus user defined constraints on the length or geometry and/or generating visual or other feedback to assist in analysis of the targeted segments or trajectories” ([0063]: application agents are used to analyze the targeted segments placement, orientation, geometry, etc. (see also [0020], [0042] and [0055])).


Regarding claim 6. 
Holl discloses all the features of claim 5 as described above.
Holl does not explicitly discloses:
the well constraints include stress state, wellbore orientation and inclination, minimum mud weight, maximum mud weight, material properties, proximity to another well, proximity to a natural object, proximity to a man-made object, and pipe deviation limitations.

	However, Holl further teaches:
“As set forth above, application agents may perform a variety of functions, including analyzing the placement and orientation of the targeted segment versus the reservoir or other rock properties of the targeted region, analyzing the targeted segment versus user defined constraints on the length or geometry and/or generating visual or other feedback to assist in analysis of the targeted segments or trajectories” ([0063]: application agents are used to analyze the targeted segments placement, orientation, geometry, proximity to other geological objects or anti-collision criteria (analogous to proximity to a man-made object or proximity to another well, see [0042]), with the earth model including information regarding material properties (see [0035]) and stress (see [0055]) (see also [0020])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include stress state, wellbore orientation and inclination, minimum mud weight, maximum mud weight, material properties, proximity to another well, proximity to a natural object, proximity to a man-made object, and pipe deviation limitations as the well constraints, in order to account for well characteristics during assessment of the potential trajectory segments.

Regarding claim 13. 
Holl discloses all the features of claim 12 as described above.
Holl does not explicitly teaches:
drilling, using well drilling machinery, the well and according to the final well trajectory.  

	However, Holl further teaches:
“Another exemplary embodiment of the present invention comprises performing a drilling operation according to the optimum well trajectory” ([0014]: the optimum well trajectory is used to perform a drilling operation (see also [0030] and claim 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holl to drill, using well drilling machinery, the well according to the final well trajectory, in order to deliver actual implementation of the analysis for confirming results.

Regarding claim 15. 
Holl discloses all the features of claim 12 as described above.
Holl does not explicitly teaches:
determining the plurality of potential well trajectories includes, for each trajectory, determining the plurality of well segments, each well segment characterizing an extension of the well from a segment start position in a random, pseudorandom, or a direction determined based on a computed gradient.  

	However, Holl further teaches:
“After the targeted regions are defined, one or more targeted segments within each targeted region are identified, as shown at block 206. The targeted segments may be defined based on methods and constraints that indicate the expected presence of hydrocarbons. The targeted segments may be defined manually by the user based on methods and constraints designed by the user. The methods and constraints desirably relate to maximizing the output of hydrocarbon resources from each of the targeted segments … The application agents may be adapted to determine conditions such as incidence angle in and out of the targeted regions or to determine potential targeted segments within the targeted regions. In addition, an exemplary application agent may be adapted to obtain property model data such as pore pressure, fracture gradient, temperature, lithology (sand/shale), and stress orientation and magnitude, to name just a few examples” ([0053]-[0055]: targeted segments defining potential well trajectory information (analogous to direction, see [0040]) are generated based on property model data using the 3D earth model (analogous to pseudorandom process, see [0035]) in order to maximize the output of hydrocarbons resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the plurality of potential well trajectories including, for each trajectory, determining the plurality of well segments, each well segment characterizing an extension of the well from a segment start position in a random or pseudorandom direction determined based on a computed gradient, in order to assess the potential trajectory segments for taking appropriate decisions about the final trajectory.

Regarding claim 16. 
Holl discloses all the features of claim 15 as described above.
Holl does not explicitly teaches:
the random or pseudorandom direction is determined subject to well constraints.  

	However, Holl further teaches:
“As set forth above, application agents may perform a variety of functions, including analyzing the placement and orientation of the targeted segment versus the reservoir or other rock properties of the targeted region, analyzing the targeted segment versus user defined constraints on the length or geometry and/or generating visual or other feedback to assist in analysis of the targeted segments or trajectories” ([0063]: application agents are used to analyze the targeted segments placement, orientation, geometry, etc. (see also [0020], [0042] and [0055])).


Regarding claim 17. 
Holl discloses all the features of claim 16 as described above.
Holl does not explicitly discloses:
the well constraints include stress state, wellbore orientation and inclination, minimum mud weight, maximum mud weight, material properties, proximity to another well, proximity to a natural object, proximity to a man-made object, and pipe deviation limitations.

	However, Holl further teaches:
“As set forth above, application agents may perform a variety of functions, including analyzing the placement and orientation of the targeted segment versus the reservoir or other rock properties of the targeted region, analyzing the targeted segment versus user defined constraints on the length or geometry and/or generating visual or other feedback to assist in analysis of the targeted segments or trajectories” ([0063]: application agents are used to analyze the targeted segments placement, orientation, geometry, proximity to other geological objects or anti-collision criteria (analogous to proximity to a man-made object or proximity to another well, see [0042]), with the earth model including information regarding material properties (see [0035]) and stress (see [0055]) (see also [0020])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include stress state, wellbore orientation and inclination, minimum mud weight, maximum mud weight, material properties, proximity to another well, proximity to a natural object, proximity to a man-made object, and pipe deviation limitations as the well constraints, in order to account for well characteristics during assessment of the potential trajectory segments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee; Donald W. et al., US 20110264429 A1¸ SYSTEM FOR OPTIMIZING A DRILLING OPERATION AND METHOD FOR USING SAME
Reference discloses a drilling operation optimization unit having a trajectory unit for determining at least one property for at least one wellbore trajectory based on the base model and the three dimensional stress model, wherein each of the wellbore trajectories is selectable by an operator.
Rodriguez Herrera; Adrian Enrique, US 20100243328 A1, CONTINUOUS GEOMECHANICALLY STABLE WELLBORE TRAJECTORIES
Reference discloses a method to found a stable trajectory in a subterranean formation.
SAMUEL; Robello et al., US 20180340408 A1, REAL-TIME TRAJECTORY CONTROL DURING DRILLING OPERATIONS

SAMUEL; Robello et al., US 20180334896 A1, GEOSTEERING BASED ON AUTOMATED WELL PERFORMANCE PREDICTION
Reference discloses calculating candidate trajectories and evaluating them based on productivity.
TILKE; PETER GERHARD, US 20140209300 A1, HAZARD AVOIDANCE ANALYSIS
	Reference discloses selecting trajectories based on feasibility analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LINA M CORDERO/Primary Examiner, Art Unit 2857